Title: [Diary entry: 13 October 1794]
From: Washington, George
To: 

13th. Breakfasted at Greencastle 10 Miles, & lodged at Williamsport, 14 Miles further. Having now passed thro’ the States of Pennsylvania & Maryland, Williamsport being on the Banks of the Potomac, at the Mouth of Conogocheaque; I shall summarily notice the kind of land, & State of improvements, along the Road I have come. From the City of Philadelphia, or rather from Norris Town to Reading the road passes over a reddish, & slaty, or shelly kind of land, through a very open and hilly Country, tolerably well cultivated by the farmers. The farm houses are good, and their Barns above mediocrity—The former chiefly of Stone. The whole Road indeed from Philadelphia to Reading goes over Hilly & broken grounds—but very pleasant notwithstanding. From Reading to Lebanon, along what is called the Valley, the Country is extremely fine—The lands rich—The Agriculture good—as the buildings also are, especially their Barns, which are large & fine; and for the most part of Stone. This settlement is chiefly of Dutch, and upon the Tulpahocken. From Lebanon to Harrisburgh, along the same Vale, the Lands are also good; but not in so high a state of cultivation as between Reading & Lebanon. From Harrisburgh to Carlisle the lands are exceedingly fine,

but not under such cultivation & improvement as one might have expected. From Carlisle along the left Road, which I pursued, to be out of the March of the Army, and to avoid the inconvenience of passing the Waggons belonging to it; the Lands are but indifferent until we came within a few miles of Shippensburgh—The first part of a thin and dry Soil, succeeded by piney flats (not far from the South Mountain). For a few miles before we arrived at Shippensbg. the Lands were good, but uncultivated. The improvements along this road were mean; the farms scattered; the houses but indifferent; and the husbandry apparently bad. Along the Road which the Troops Marched, both the land & the Improvements I was told are much better. The Roads came together again at the East end of the Town. From Shippensburgh to Chambersburgh, the Road passes over pretty good land; better, (but not well) cultivated than that betwn. Carlisle & Shippensburgh. From Chambersburgh to Williamsport the Lands are fine, and the Houses and improvements amended, considerably.